Title: To Thomas Jefferson from William Short, 2 April 1803
From: Short, William
To: Jefferson, Thomas


          New York, 2 Apr. 1803. Replying to TJ’s letter of 23 Mch., he advises TJ not to sell the land the president recently purchased. He prefers waiting for TJ’s payments to him, rather than causing regret. Before departing for Kentucky, Short will leave a power of attorney for his New York brokers, Lewis & Lawrence, who will receive payments and apply them on his behalf. He promises to send TJ a copy of his statement on the debt between them as soon as he can transcribe it. He wishes he could see the president, but a visit will have to wait for his return. It is possible, though barely, that he might choose to return to Europe by way of the Mississippi. He mentions John Durrett’s offer for a portion of his Albemarle land and also a proposal to sell all of the land to John Wickham.
        